Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 1 of 16 PageID 52




                               CASE LIST
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...         https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
                Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 2 of 16 PageID 53

                                                                          Select A Case


                                                             Patricia Kennedy is a plaintiff in 372 cases.


              2:06-cv-00178-UA-SPC      Access For The Disabled, Inc., et al v. Pohlmann et al                              filed 04/03/06 closed 02/05/07


              2:06-cv-00289-JES-DNF     Access For The Disabled, Inc., et al v. Estero Bay Hotel Company                    filed 06/14/06 closed 06/05/07


              2:11-cv-00535-JES-SPC     Access For The Disabled, Inc. et al v. The TJX Companies, Inc.                      filed 09/23/11 closed 01/03/12


              2:12-cv-00095-UA-SPC      Access for the Disabled, Inc. et al v. Burlington Coat Factory Warehouse Corporation filed 02/23/12 closed 11/14/12


              2:12-cv-00490-JES-UAM     Access for the Disabled et al v. W Corp. Holdings of Collier County, Inc.           filed 09/04/12 closed 11/29/13


              2:15-cv-00630-JES-CM      Kennedy v. Radio Road Plaza Investments, LLC                                        filed 10/09/15 closed 04/04/16


              2:15-cv-00631-JES-CM      Kennedy v. Naples Park Plaza, LLC                                                   filed 10/09/15 closed 05/31/16


              2:15-cv-00632-JES-CM      Kennedy v. Murphy et al                                                             filed 10/09/15 closed 09/20/16


              2:15-cv-00673-CM          Kennedy v. Del Mar Retail Center Condominum Association, Inc. et al                 filed 10/29/15 closed 06/30/16


              2:15-cv-00707-CM          Kennedy v. Schulte                                                                  filed 11/12/15 closed 06/13/16


              2:15-cv-00724-SPC-CM      Kennedy v. Llerena et al                                                            filed 11/23/15 closed 06/23/16


              2:15-cv-00736-SPC-MRM     Kennedy v. West Coast Development Corporation of Naples, Inc.                       filed 11/30/15 closed 08/25/16


              2:15-cv-00757-JES-MRM     Kennedy v. Mt. Ridge Realty Associates, LLC                                         filed 12/04/15 closed 12/05/16


              2:15-cv-00760-MRM         Kennedy v. Welsh Companies Florida, Inc. et al                                      filed 12/07/15 closed 05/10/16


              2:15-cv-00761-JES-CM      Kennedy v. Captain Investments, Inc.                                                filed 12/07/15 closed 10/14/16


              2:15-cv-00772-SPC-CM      Kennedy v My Naples Sunshine, LLC et al                                             filed 12/10/15 closed 05/19/16


              2:15-cv-00775-JES-MRM     Kennedy v. Pipers Crossing 1202, LLC et al                                          filed 12/11/15 closed 08/25/16


              2:15-cv-00801-JES-CM      Kennedy v. PMAT Prado LLC et al                                                     filed 12/28/15 closed 04/08/16


              2:16-cv-00091-SPC-CM      Kennedy v. SWF Investments LLC                                                      filed 02/03/16 closed 07/18/16


              2:16-cv-00092-SPC-MRM     Kennedy v. Kite Eagle Creek, LLC                                                    filed 02/03/16 closed 04/15/16


              2:16-cv-00093-JES-CM      Kennedy v. Arena et al                                                              filed 02/03/16 closed 05/05/16


              2:16-cv-00094-MRM         Kennedy v. Area Realty Florida, LLC                                                 filed 02/03/16 closed 05/19/16


              2:16-cv-00095-SPC-MRM     Kennedy v. IPTV-B-CO6, LLC et al                                                    filed 02/03/16 closed 08/05/16


              2:16-cv-00096-JES-CM      Kennedy v. Katlou, LLC                                                              filed 02/03/16 closed 01/17/17




1 of 15                                                                                                                                            8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...          https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
                Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 3 of 16 PageID 54

              2:16-cv-00097-JES-MRM     Kennedy v. NYFL Commercial Holdings 2, LLC                                      filed 02/03/16 closed 08/04/16


              2:16-cv-00098-SPC-CM      Kennedy v. Brixmor Park Shore Outparcel LLC et al                               filed 02/03/16 closed 07/26/16


              2:16-cv-00102-JES-MRM     Kennedy v. Griffin Bonita Springs Properties LLC                                filed 02/04/16 closed 04/20/16


              2:16-cv-00125-JES-MRM     Kennedy v. Spragins et al                                                       filed 02/12/16 closed 11/08/16


              2:16-cv-00132-SPC-CM      Kennedy v. J P R Trusting Enterprise, Inc.                                      filed 02/16/16 closed 12/05/16


              2:16-cv-00133-JES-CM      Kennedy v. Vercil E. and Helene Senseman LLP et al                              filed 02/16/16 closed 12/21/16


              2:16-cv-00134-SPC-CM      Kennedy v. Pelican Village Plaza, LLC et al                                     filed 02/16/16 closed 05/27/16


              2:16-cv-00135-JES-MRM     Kennedy v. NYFL Commercial Holdings, LLC et al                                  filed 02/16/16 closed 06/02/16


              2:16-cv-00147-JES-MRM     Kennedy v. Divito Enterprises Limited Partnership                               filed 02/19/16 closed 10/07/16


              2:16-cv-00148-SPC-CM      Kennedy v. Roumely, Inc.                                                        filed 02/19/16 closed 09/08/16


              2:16-cv-00164-JES-MRM     Kennedy v. First CZ Real Estate, LLC                                            filed 02/29/16 closed 03/25/16


              2:16-cv-00175-JES-CM      Kennedy v. Indulok Corporation                                                  filed 03/07/16 closed 12/01/16


              2:16-cv-00176-SPC-MRM     Kennedy v. CS College Parkway, LLC                                              filed 03/07/16 closed 03/31/16


              2:16-cv-00177-JES-MRM     Kennedy v. Forest Plaza, LLC                                                    filed 03/07/16 closed 07/26/16


              2:16-cv-00178-JES-MRM     Kennedy v. The Prudential Insurance Company of America                          filed 03/07/16 closed 06/08/16


              2:16-cv-00179-CM          Kennedy v. Howell                                                               filed 03/07/16 closed 08/03/17


              2:16-cv-00180-JES-MRM     Kennedy v. Dollar Tree Stores, Inc. et al                                       filed 03/07/16 closed 09/21/16


              2:16-cv-00191-SPC-MRM     Kennedy v. Musca Properties, LLC et al                                          filed 03/14/16 closed 04/18/17


              2:16-cv-00192-SPC-CM      Kennedy v. Pipeline Properties, LLC et al                                       filed 03/14/16 closed 10/31/16


              2:16-cv-00193-JES-MRM     Kennedy v. McGregor Pointe Shopping Center, LLC                                 filed 03/14/16 closed 04/21/16


              2:16-cv-00194-SPC-MRM     Kennedy v. DFG-Plantation, LLC                                                  filed 03/14/16 closed 08/23/16


              2:16-cv-00195-JES-MRM     Kennedy v. RLR1, LLC et al                                                      filed 03/14/16 closed 11/02/16


              2:16-cv-00196-SPC-CM      Kennedy v. Bickimer et al                                                       filed 03/14/16 closed 01/17/17


              2:16-cv-00197-JES-CM      Kennedy v. Benderson et al                                                      filed 03/14/16 closed 08/26/16


              2:16-cv-00213-SPC-MRM     Kennedy v. 2014 Bonita Springs L.L.L.P. et al                                   filed 03/18/16 closed 07/05/16


              2:16-cv-00214-SPC-MRM     Kennedy v. Three J'S L.L.P. et al                                               filed 03/18/16 closed 02/23/18


              2:16-cv-00220-SPC-CM      Kennedy v. Plaza Fort Myers, LLC                                                filed 03/21/16 closed 08/03/16




2 of 15                                                                                                                                       8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...        https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
                Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 4 of 16 PageID 55

              2:16-cv-00221-SPC-CM      Kennedy v. Wynn Properties, Inc.                                              filed 03/21/16 closed 07/11/16


              2:16-cv-00222-SPC-MRM     Kennedy v. Shoppes of Estero                                                  filed 03/21/16 closed 08/03/16


              2:16-cv-00229-JES-MRM     Kennedy v. CH Realty VI/R Naples Neapolitan LLC                               filed 03/24/16 closed 10/07/16


              2:16-cv-00231-JES-MRM     Kennedy v. Bonita Grande Investment, L.L.C.                                   filed 03/25/16 closed 12/27/16


              2:16-cv-00236-SPC-MRM     Kennedy v. Weiner et al                                                       filed 03/28/16 closed 11/30/16


              2:16-cv-00253-JES-CM      Kennedy v. Bruno et al                                                        filed 04/04/16 closed 08/30/16


              2:16-cv-00254-JES-CM      Kennedy v. CMH Group LLC                                                      filed 04/04/16 closed 12/19/16


              2:16-cv-00275-UA-CM       Kennedy v. Prisa Summerlin FL, LLC                                            filed 04/13/16 closed 08/23/16


              2:16-cv-00276-SPC-MRM     Kennedy v. Pru Hammock Cove, LLC                                              filed 04/13/16 closed 07/22/16


              2:16-cv-00277-SPC-CM      Kennedy v. Musca Properties, LLC et al                                        filed 04/13/16 closed 10/07/16


              2:16-cv-00310-MRM         Kennedy v. Grand Bay Station LLC                                              filed 04/27/16 closed 08/03/16


              2:16-cv-00311-SPC-CM      Kennedy v. Publix Super Markets, Inc.                                         filed 04/27/16 closed 02/14/17


              2:16-cv-00318-SPC-CM      Kennedy v. Regency Realty Group, Inc.                                         filed 04/29/16 closed 11/28/16


              2:16-cv-00325-SPC-MRM     Kennedy v. REG8 Berkshire Common, LLC                                         filed 05/02/16 closed 10/27/16


              2:16-cv-00344-JES-CM      Kennedy v. JLB Ft Myers LLC                                                   filed 05/09/16 closed 09/08/16


              2:16-cv-00345-JES-CM      Kennedy v. CH Realty VI/R Naples Crossroads, LLC                              filed 05/09/16 closed 09/23/16


              2:16-cv-00358-SPC-CM      Kennedy v. Baldwin                                                            filed 05/12/16 closed 08/04/17


              2:16-cv-00371-JES-MRM     Kennedy v. Regency Square FM, LLC                                             filed 05/16/16 closed 10/13/16


              2:16-cv-00384-JES-MRM     Kennedy v. DAD Development Corp.                                              filed 05/19/16 closed 08/25/16


              2:16-cv-00406-SPC-MRM     Kennedy v. PLN Properties, LLC                                                filed 05/26/16 closed 10/31/16


              2:16-cv-00578-SPC-CM      Kennedy v. Regency Realty Group, Inc. et al                                   filed 07/25/16 closed 03/15/17


              2:16-cv-00615-JES-MRM     Kennedy v. Reg8 Berkshire Commons, LLC                                        filed 08/08/16 closed 10/27/16


              2:16-cv-00616-SPC-CM      Kennedy v. Publix Super Markets, Inc.                                         filed 08/08/16 closed 12/13/16


              2:16-cv-00635-JES-MRM     Kennedy v. SWF Investments, L.L.C.                                            filed 08/15/16 closed 09/04/18


              2:16-cv-00644-SPC-MRM     Kennedy v. Perseco Corporation                                                filed 08/19/16 closed 12/07/16


              2:16-cv-00681-JES-MRM     Kennedy v. 3 Carter's Subway, Inc.                                            filed 09/06/16 closed 01/18/17




3 of 15                                                                                                                                     8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...         https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
                Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 5 of 16 PageID 56

              2:16-cv-00700-JES-CM      Kennedy v. Shadow Court Fuels, Inc.                                            filed 09/13/16 closed 03/06/17


              2:16-cv-00722-SPC-CM      Kennedy v. PSM Colonial Crossings, LLC et al                                   filed 09/23/16 closed 02/09/17


              2:16-cv-00742-SPC-MRM     Kennedy v. Bonita Diner, LLC                                                   filed 09/30/16 closed 04/26/17


              2:16-cv-00766-JES-MRM     Kennedy v. Colonial Funding Group, LLC et al                                   filed 10/14/16 closed 02/13/17


              2:16-cv-00806-JES-CM      Kennedy v. Gulf Gate Plaza, LLC                                                filed 10/31/16 closed 02/27/18


              2:16-cv-00817-JES-CM      Kennedy v. Publix Super Markets, Inc.                                          filed 11/07/16 closed 12/05/16


              2:16-cv-00818-SPC-CM      Kennedy v. The Shoppes at San Carlos et al                                     filed 11/07/16 closed 05/16/17


              2:16-cv-00858-JES-CM      Kennedy v. BRE Mariner Marco Town Center LLC                                   filed 11/30/16 closed 05/16/17


              2:17-cv-00028-SPC-MRM     Kennedy v. LQ Florida Properties, L.L.C.                                       filed 01/17/17 closed 05/04/17


              2:17-cv-00039-UA-CM       Kennedy v. L Q Florida Properties L.L.C.                                       filed 01/23/17 closed 01/25/17


              2:17-cv-00072-JES-MRM     Kennedy v. Pappas et al                                                        filed 02/02/17 closed 02/09/17


              2:17-cv-00089-JES-CM      Kennedy v. TICC Investments, LLC et al                                         filed 02/06/17 closed 06/22/17


              2:17-cv-00358-SPC-CM      Kennedy v. Tamiami Hotel LLC                                                   filed 06/26/17 closed 11/20/17


              2:17-cv-00359-JES-CM      Kennedy v. Satvik Shradhdha LLC                                                filed 06/26/17 closed 11/13/17


              2:17-cv-00432-SPC-CM      Kennedy v. Ackerman et al                                                      filed 07/28/17 closed 01/09/18


              2:17-cv-00433-JES-CM      Kennedy v. Laporta Florida Center, LLC et al                                   filed 07/28/17 closed 03/05/18


              2:17-cv-00696-SPC-MRM     Kennedy v. U and V Food Corporation et al                                      filed 12/18/17 closed 01/31/19


              2:18-cv-00190-JES-CM      Kennedy v. Naples Hotel Company                                                filed 03/21/18 closed 08/09/18


              2:18-cv-00196-SPC-CM      Kennedy v. Diamond Resorts Management,Inc.                                     filed 03/23/18 closed 07/31/18


              2:18-cv-00249-SPC-CM      Kennedy v. Clayton Plaza, LLC et al                                            filed 04/16/18 closed 07/23/18


              2:18-cv-00250-SPC-MRM     Kennedy v. MLB Group, LLC                                                      filed 04/16/18 closed 10/09/18


              2:18-cv-00258-JES-MRM     Kennedy v. Tidal Investments LLC                                               filed 04/19/18 closed 06/11/18


              2:18-cv-00261-JES-CM      Kennedy v. Naples Golf and Beach Club, Inc.                                    filed 04/19/18 closed 05/22/18


              2:18-cv-00262-SPC-MRM     Kennedy v. Core Hotels & Resorts, LLC                                          filed 04/19/18 closed 09/07/18


              2:18-cv-00265-JES-MRM     Kennedy v. Core Hotels & Resorts LLC                                           filed 04/20/18 closed 08/06/18


              2:18-cv-00272-SPC-MRM     Kennedy v. Olde Naples Grand Hotel Inc                                         filed 04/23/18 closed 06/19/18


              2:18-cv-00313-SPC-MRM     Kennedy v. JE Investment Enterprises LLC                                       filed 05/04/18 closed 07/11/18




4 of 15                                                                                                                                      8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...         https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
                Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 6 of 16 PageID 57

              2:18-cv-00314-SPC-MRM     Kennedy v. Jabo LLC                                                            filed 05/04/18 closed 07/13/18


              2:18-cv-00374-JES-MRM     Kennedy v. P.J.L. Family Limited Partnership                                   filed 05/29/18 closed 08/17/18


              2:18-cv-00379-JES-MRM     Kennedy v. Diamond Head Beach Resort, LLC                                      filed 06/01/18 closed 10/11/18


              2:18-cv-00380-SPC-MRM     Kennedy v. Boca Grande                                                         filed 06/01/18 closed 01/11/19


              2:18-cv-00411-JES-MRM     Kennedy v. Core Hotels & Resorts, LLC                                          filed 06/12/18 closed 09/05/18


              2:18-cv-00412-SPC-MRM     Kennedy v. Laxmi Hospitality, LLC                                              filed 06/12/18 closed 09/17/18


              2:18-cv-00440-SPC-MRM     Kennedy v. Lighthouse Island Resort Inc.                                       filed 06/22/18 closed 02/08/19


              2:18-cv-00526-SPC-UAM     Kennedy v. Joerg                                                               filed 07/30/18 closed 03/06/19


              2:18-cv-00537-JES-CM      Kennedy v. 6230 Carousel, LLC                                                  filed 08/06/18 closed 10/12/18


              2:18-cv-00654-JES-UAM     Kennedy v. Patel et al                                                         filed 10/04/18 closed 01/28/19


              2:18-cv-00655-JES-MRM     Kennedy v. Desai et al                                                         filed 10/04/18 closed 12/13/18


              2:18-cv-00727-JES-CM      Kennedy v. Siddhi-Vinayak of Tennessee, Inc. et al                             filed 10/30/18 closed 11/01/18


              3:18-cv-00326-BJD-JBT     Kennedy v. Ponte Vedra Corporation                                             filed 03/05/18 closed 02/15/19


              3:18-cv-00338-HLA-JBT     Kennedy v. Hionides et al                                                      filed 03/09/18 closed 01/08/19


              3:18-cv-00401-TJC-MCR     Kennedy v. Color Black LLC                                                     filed 03/26/18 closed 07/30/18


              3:18-cv-00872-MMH-MCR Kennedy v. Jai Shree Laxmi, Inc.                                                   filed 07/12/18 closed 10/30/18


              3:18-cv-00881-BJD-MCR     Kennedy v. Zodiac 21, Inc.                                                     filed 07/16/18 closed 09/13/18


              3:18-cv-00949-TJC-JBT     Kennedy v. R.K. Brothers Inc                                                   filed 08/06/18 closed 12/11/18


              3:18-cv-01506-HES-JRK     Kennedy v. Rekha et al                                                         filed 12/21/18 closed 02/07/19


              5:17-cv-00286-CEM-PRL     Kennedy v. Pope                                                                filed 06/26/17 closed 01/11/18


              5:17-cv-00355-JSM-PRL     Kennedy v. Quick Stop Leesburg LLC et al                                       filed 07/28/17 closed 11/15/17


              5:17-cv-00437-JSM-PRL     Kennedy v. Kenya Core, LLC et al                                               filed 09/25/17 closed 03/02/18


              5:17-cv-00442-JSM-PRL     Kennedy v. Pacifica Tampa LTD Partnership                                      filed 09/28/17 closed 01/26/18


              5:17-cv-00444-JSM-PRL     Kennedy v. Tavares Property Investment, LLC                                    filed 06/23/17 closed 12/06/17


              5:18-cv-00011-JSM-PRL     Kennedy v. ASVP Hospitality LLC                                                filed 01/08/18 closed 02/22/18


              5:18-cv-00477-JSM-PRL     Kennedy v. BG Sun Plaza, LLC                                                   filed 09/12/18 closed 11/07/18


              5:19-cv-00065-JSM-PRL     Kennedy v. NISH Hospitality, LLC                                               filed 02/11/19 closed 03/06/19




5 of 15                                                                                                                                      8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...         https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
                Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 7 of 16 PageID 58

              6:02-cv-00114-GAP         Disability Advocacy, et al v. Orlando TM Assoc., et al                         filed 01/31/02 closed 03/29/04


              6:06-cv-00857-ACC-UAM     Access For The Disabled, Inc. et al v. STF Investments, LLC et al              filed 06/23/06 closed 02/22/07


              6:08-mc-00080-GAP-DAB     Access For The Disabled, Inc. et al v. The Shack Holdings, LLC                 filed 07/30/08 closed 08/05/08


              6:16-cv-01849-PGB-DCI     Kennedy v. Melbourne Beach, L.L.C.                                             filed 10/24/16 closed 01/09/18


              6:16-cv-01850-JA-TBS      Kennedy v. Melbourne Hotel, LLC                                                filed 10/24/16 closed 04/26/17


              6:16-cv-01851-CEM-KRS     Kennedy v. Paradise Beach Properties, LLC                                      filed 10/24/16 closed 05/03/17


              6:16-cv-02128-ACC-KRS     Kennedy v. Skyview Plaza, LLC et al                                            filed 12/12/16 closed 01/24/18


              6:16-cv-02208-GAP-DCI     Kennedy v. Paniccia-Indialantic, LLC                                           filed 12/27/16 closed 04/04/18


              6:17-cv-00073-GAP-GJK     Kennedy v. Telemachos                                                          filed 01/17/17 closed 09/05/17


              6:17-cv-00074-ACC-TBS     Kennedy v. Schling LLC et al                                                   filed 01/17/17 closed 11/15/17


              6:17-cv-00089-PGB-TBS     Kennedy v. Dolgencorp, LLC et al                                               filed 01/19/17 closed 12/22/17


              6:17-cv-00090-KRS         Kennedy v. 2501 LLC                                                            filed 01/19/17 closed 06/20/18


              6:17-cv-00206-ACC-GJK     Kennedy v. Downtown Edgewater Plaza Condominium Association, Inc. et al        filed 02/06/17 closed 04/14/17


              6:17-cv-00207-GAP-DCI     Kennedy v. TICC Investments, LLC et al                                         filed 02/06/17 closed 02/10/17


              6:17-cv-00210-GAP-KRS     Kennedy v. Wall et al                                                          filed 02/06/17 closed 05/12/17


              6:17-cv-00211-ACC-KRS     Kennedy v. Keller et al                                                        filed 02/06/17 closed 06/27/17


              6:17-cv-00240-GAP-KRS     Kennedy v. Pappas et al                                                        filed 02/02/17 closed 05/03/17


              6:17-cv-00259-RBD-DCI     Kennedy v. K-P New Smyrna, Inc.                                                filed 02/13/17 closed 03/21/17


              6:17-cv-00271-JA-KRS      Kennedy v. Nesh Investments Inc et al                                          filed 02/16/17 closed 08/15/17


              6:17-cv-00284-CEM-TBS     Kennedy v. Peggy's Country Kitchen, Inc.                                       filed 02/17/17 closed 05/08/17


              6:17-cv-00303-PGB-DCI     Kennedy v. Brevard Management, LLC                                             filed 02/22/17 closed 06/26/18


              6:17-cv-00418-PGB-TBS     Kennedy v. Kunik et al                                                         filed 03/08/17 closed 08/09/17


              6:17-cv-00419-CEM-DCI     Kennedy v. Hawkins et al                                                       filed 03/08/17 closed 01/16/18


              6:17-cv-00421-CEM-DCI     Kennedy v. Gal et al                                                           filed 03/08/17 closed 05/08/17


              6:17-cv-00448-ACC-KRS     Kennedy v. Skyview Plaza, LLC. et al                                           filed 03/13/17 closed 01/24/18


              6:17-cv-00449-ACC-KRS     Kennedy v. Skyview Plaza, LLC et al                                            filed 03/13/17 closed 01/24/18




6 of 15                                                                                                                                      8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...       https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
                Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 8 of 16 PageID 59

              6:17-cv-00450-ACC-KRS     Kennedy v. Skyview Plaza, LLC et al                                                filed 03/13/17 closed 01/24/18


              6:17-cv-00452-ACC-KRS     Kennedy v. Skyview Plaza, LLC.                                                     filed 03/13/17 closed 01/24/18


              6:17-cv-00453-ACC-KRS     Kennedy v. Skyview Plaza, LLC et al                                                filed 03/13/17 closed 01/24/18


              6:17-cv-00454-GAP-KRS     Kennedy v. IMDAD Haider IRA, LLC et al                                             filed 03/13/17 closed 09/20/17


              6:17-cv-00455-GAP-DCI     Kennedy v. Prime Petro, Inc.                                                       filed 03/13/17 closed 07/19/17


              6:17-cv-00488-GAP-KRS     Kennedy v. HDBF, LLC et al                                                         filed 03/17/17 closed 05/22/17


              6:17-cv-00496-RBD-KRS     Kennedy v. Park Plaza Of Edgewater Homeowners Association, Inc. et al              filed 03/20/17 closed 05/19/17


              6:17-cv-00537-PGB-DCI     Kennedy v. Cape Siesta Motel, LLC et al                                            filed 03/27/17 closed 10/04/18


              6:17-cv-00547-GAP-KRS     Kennedy v. JPPG, LLC. et al                                                        filed 03/28/17 closed 05/25/17


              6:17-cv-00548-RBD-DCI     Kennedy v. Rocket Liquors, Inc. et al                                              filed 03/28/17 closed 08/15/17


              6:17-cv-00549-RBD-DCI     Kennedy v. Puleio Enterprises, LLC et al                                           filed 03/28/17 closed 09/07/17


              6:17-cv-00550-GAP-DCI     Kennedy v. Ichikoshi USA, Inc. et al                                               filed 03/28/17 closed 06/27/17


              6:17-cv-00591-GAP-TBS     Kennedy v. L&C Arlington Pines Partnership, LLC                                    filed 04/03/17 closed 10/17/18


              6:17-cv-00593-CEM-TBS     Kennedy v. Balajio, LLC                                                            filed 04/03/17 closed 06/27/18


              6:17-cv-00594-JA-KRS      Kennedy v. VK Realty, LLC                                                          filed 04/03/17 closed 01/08/18


              6:17-cv-00595-GAP-DCI     Kennedy v. All-Suite Motel, LLC                                                    filed 04/03/17 closed 04/10/18


              6:17-cv-00596-PGB-KRS     Kennedy v. Chris Pappas as Trustee of the Chris Pappas Revocable Living Trust et al filed 04/03/17 closed 08/22/17


              6:17-cv-00605-CEM-GJK     Kennedy v. Solano et al                                                            filed 04/05/17 closed 01/18/18


              6:17-cv-00634-PGB-DCI     Kennedy v. Taco City 3, Inc.                                                       filed 04/10/17 closed 02/14/18


              6:17-cv-00638-GAP-DCI     Kennedy v. DG Beach Waves, Inc.                                                    filed 04/10/17 closed 05/08/17


              6:17-cv-00640-RBD-KRS     Kennedy v. KSK Investments, LLC et al                                              filed 04/10/17 closed 08/30/17


              6:17-cv-00641-RBD-DCI     Kennedy v. Gasperilla Lodging, LLC                                                 filed 04/10/17 closed 10/20/17


              6:17-cv-00661-JA-DCI      Kennedy v. BG's Group, Inc.                                                        filed 04/12/17 closed 10/20/17


              6:17-cv-00732-PGB-GJK     Kennedy v. Baugher et al                                                           filed 04/24/17 closed 02/09/18


              6:17-cv-00734-RBD-KRS     Kennedy v. Palm Harbor Assoc Inc. et al                                            filed 04/24/17 closed 06/22/17


              6:17-cv-00735-GAP-DCI     Kennedy v. Roseland Plaza LLC et al                                                filed 04/24/17 closed 01/16/18


              6:17-cv-00736-CEM-KRS     Kennedy v. Richmond et al                                                          filed 04/24/17 closed 06/12/17




7 of 15                                                                                                                                           8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...      https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
                Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 9 of 16 PageID 60

              6:17-cv-00737-PGB-KRS     Kennedy v. T & M United Corporation                                         filed 04/24/17 closed 07/14/17


              6:17-cv-00757-RBD-DCI     Kennedy v. Petro Management, Inc. et al                                     filed 04/26/17 closed 08/01/17


              6:17-cv-00780-RBD-GJK     Kennedy v. Ace Handiman Hardware of Cocoa Beach, Inc. et al                 filed 05/01/17 closed 10/04/17


              6:17-cv-00840-CEM-GJK     Kennedy v. Smith                                                            filed 05/10/17 closed 08/07/17


              6:17-cv-00844-RBD-KRS     Kennedy v. Dad 1300 N Atlantic Cocoa, LP                                    filed 05/11/17 closed 11/20/17


              6:17-cv-00888-GAP-GJK     Kennedy v. Shrimp Happens, Inc.                                             filed 05/17/17 closed 07/14/17


              6:17-cv-00964-GAP-TBS     Kennedy v. Tyloyleonson, Inc.                                               filed 05/26/17 closed 11/13/17


              6:17-cv-00981-CEM-DCI     Kennedy v. Port St. John Station LLC                                        filed 05/31/17 closed 12/13/17


              6:17-cv-01047-RBD-GJK     Kennedy v. Beachside Commercial Properties, LLC et al                       filed 06/08/17 closed 09/25/17


              6:17-cv-01125-PGB-DCI     Kennedy v. Corbett                                                          filed 06/19/17 closed 11/15/17


              6:17-cv-01181-PGB-GJK     Kennedy v. F & R Enterprises, L.L.C                                         filed 06/26/17 closed 08/17/17


              6:17-cv-01182-PGB-DCI     Kennedy v. Mahesh Properties, Inc.                                          filed 06/26/17 closed 08/17/17


              6:17-cv-01183-GAP-GJK     Kennedy v. SCF RC Funding I LLC et al                                       filed 06/26/17 closed 05/21/18


              6:17-cv-01184-GAP-TBS     Kennedy v. Le et al                                                         filed 06/26/17 closed 10/03/17


              6:17-cv-01185-PGB-KRS     Kennedy v. Florida T&T Enterprise Inc.                                      filed 06/26/17 closed 10/05/17


              6:17-cv-01186-PGB-DCI     Kennedy v. Nguyen                                                           filed 06/26/17 closed 03/06/18


              6:17-cv-01187-CEM-DCI     Kennedy v. PH & NJ Limited Liability Company                                filed 06/26/17 closed 08/02/17


              6:17-cv-01188-CEM-TBS     Kennedy v. S & S Ferrara III, Inc.                                          filed 06/26/17 closed 03/06/18


              6:17-cv-01189-PGB-GJK     Kennedy v. Circle K Stores Inc.                                             filed 06/26/17 closed 09/14/17


              6:17-cv-01199-GAP-GJK     Kennedy v. 20-02190 Garden St LLC                                           filed 06/28/17 closed 07/11/17


              6:17-cv-01225-CEM-TBS     Kennedy v. RP & LM Enterprises, Inc.                                        filed 07/03/17 closed 08/25/17


              6:17-cv-01273-CEM-GJK     Kennedy v. Mas Food Mart, Inc.                                              filed 07/12/17 closed 01/24/18


              6:17-cv-01274-RBD-DCI     Kennedy v. UFF DAA, Inc                                                     filed 07/12/17 closed 07/28/17


              6:17-cv-01275-GAP-TBS     Kennedy v. Panita Food, Inc. et al                                          filed 07/12/17 closed 08/03/17


              6:17-cv-01276-CEM-KRS     Kennedy v. Tekelewold                                                       filed 07/12/17 closed 07/26/18


              6:17-cv-01314-GAP-GJK     Kennedy v. All American Oil, LLC                                            filed 07/17/17 closed 08/29/17


              6:17-cv-01315-GAP-DCI     Kennedy v. Shivstar Investments LLC                                         filed 07/17/17 closed 01/05/18




8 of 15                                                                                                                                   8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...           https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
               Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 10 of 16 PageID 61

              6:17-cv-01378-RBD-KRS     Kennedy v. Giant Oil, Inc.                                                       filed 07/26/17 closed 11/29/17


              6:17-cv-01403-RBD-GJK     Kennedy v. Basila et al                                                          filed 07/31/17 closed 12/20/17


              6:17-cv-01404-PGB-DCI     Kennedy v. OHM, Inc.                                                             filed 07/31/17 closed 10/06/17


              6:17-cv-01573-CEM-KRS     Kennedy v. Woodcock                                                              filed 08/30/17 closed 10/17/17


              6:17-cv-01576-CEM-GJK     Kennedy v. Circle K Stores, Inc.                                                 filed 08/31/17 closed 09/14/17


              6:17-cv-01577-GAP-DCI     Kennedy v. Sat Guru Enterprises, Inc.                                            filed 08/31/17 closed 07/26/18


              6:17-cv-01578-PGB-KRS     Kennedy v. Patel et al                                                           filed 08/31/17 closed 11/01/17


              6:17-cv-01579-PGB-DCI     Kennedy v. Bindi, Inc.                                                           filed 08/31/17 closed 07/26/18


              6:17-cv-01580-CEM-DCI     Kennedy v. Ali et al                                                             filed 08/31/17 closed 10/04/17


              6:17-cv-01581-GAP-GJK     Kennedy v. Sunshine State Holdings II, Inc.                                      filed 08/31/17 closed 11/13/17


              6:17-cv-01582-RBD-GJK     Kennedy v. M and S Investment Group, LLC                                         filed 08/31/17 closed 11/03/17


              6:17-cv-01583-GAP-GJK     Kennedy v. Silver Star Entity, LLC                                               filed 08/31/17 closed 10/25/17


              6:17-cv-01627-PGB-KRS     Kennedy v. ADI Viera Hotels, LLC                                                 filed 09/13/17 closed 03/05/18


              6:17-cv-01687-GAP-GJK     Kennedy v. Cape Canaveral Shrimp Company, Inc.                                   filed 09/25/17 closed 12/19/17


              6:17-cv-01831-JA-DCI      Kennedy v. Cocoa Beach Development, Inc. et al                                   filed 10/23/17 closed 02/21/18


              6:17-cv-01832-GAP-GJK     Kennedy v. Westgate Resorts, Ltd.                                                filed 10/23/17 closed 01/09/18


              6:17-cv-01872-GAP-TBS     Kennedy v. Captain D's, LLC                                                      filed 10/30/17 closed 05/21/18


              6:17-cv-01946-CEM-GJK     Kennedy v. I Shops Orlando, LLC                                                  filed 11/13/17 closed 03/26/18


              6:17-cv-01947-ACC-TBS     Kennedy v. Morse Realty, Inc. et al                                              filed 11/13/17 closed 01/04/18


              6:17-cv-01948-RBD-TBS     Kennedy v. Daytona JTT, LLC                                                      filed 11/13/17 closed 05/18/18


              6:17-cv-01949-PGB-TBS     Kennedy v. Mi Tierra Authentic Mexican Restaurant Inc.                           filed 11/13/17 closed 05/09/18


              6:17-cv-01966-CEM-DCI     Kennedy v. Viksar Inc. et al                                                     filed 11/15/17 closed 06/04/18


              6:17-cv-01967-GAP-TBS     Kennedy v. Clayton's Crab Holdings, Inc. et al                                   filed 11/15/17 closed 01/09/18


              6:17-cv-01986-GAP-GJK     Kennedy v. Simpler Corp.                                                         filed 11/20/17 closed 02/01/18


              6:17-cv-01987-GAP-GJK     Kennedy v. G6 Hospitality, LLC                                                   filed 11/20/17 closed 06/20/18


              6:17-cv-01988-JA-GJK      Kennedy v. Baugher Hotel Group, Inc.                                             filed 11/20/17 closed 03/27/18




9 of 15                                                                                                                                        8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...        https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
               Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 11 of 16 PageID 62

              6:17-cv-02014-RBD-TBS     Kennedy v. Orltell, LLC                                                       filed 11/21/17 closed 04/12/18


              6:17-cv-02015-RBD-GJK     Kennedy v. Capital Investment Orlando, Inc.                                   filed 11/21/17 closed 01/30/18


              6:17-cv-02016-CEM-KRS     Kennedy v. Cocoa Beach Capital Group, LLC                                     filed 11/21/17 closed 12/28/17


              6:17-cv-02034-ACC-GJK     Kennedy v. Marriott International, Inc.                                       filed 11/24/17 closed 05/08/18


              6:17-cv-02101-JA-KRS      Kennedy v. Rosen Hotels and Resorts, Inc.                                     filed 12/07/17 closed 03/19/18


              6:17-cv-02102-ACC-KRS     Kennedy v. Sanford Inn, Inc.                                                  filed 12/07/17 closed 01/04/18


              6:17-cv-02111-GAP-TBS     Kennedy v. Aayush Corporation et al                                           filed 12/08/17 closed 02/12/18


              6:17-cv-02154-RBD-TBS     Kennedy v. Marriott International, Inc.                                       filed 12/18/17 closed 04/24/18


              6:17-cv-02157-ACC-TBS     Kennedy v. Schling LLC et al                                                  filed 12/18/17 closed 01/23/19


              6:17-cv-02161-ACC-DCI     Kennedy v. Ramco Purveyor, LLC                                                filed 12/18/17 closed 04/23/18


              6:18-cv-00041-JA-GJK      Kennedy v. Shiv Sadhna LLC                                                    filed 01/08/18 closed 05/22/18


              6:18-cv-00152-JA-KRS      Kennedy v. PREM Investments Inc.                                              filed 01/29/18 closed 05/11/18


              6:18-cv-00169-CEM-GJK     Kennedy v. McCoy Investments Hotel Management I LLC et al                     filed 02/01/18 closed 07/25/18


              6:18-cv-00210-PGB-TBS     Kennedy v. New Smyrna ACD LLC                                                 filed 02/09/18 closed 08/01/18


              6:18-cv-00314-ACC-TBS     Kennedy v. Harborside Suites, LLC                                             filed 03/02/18 closed 03/08/18


              6:18-cv-00322-GAP-KRS     Kennedy v. Crestwood Suites of Lakeland, LLC                                  filed 03/05/18 closed 03/07/18


              6:18-cv-00395-PGB-GJK     Kennedy v. G.E.J.E.L Management, Inc.                                         filed 03/15/18 closed 04/18/18


              6:18-cv-00414-CEM-TBS     Kennedy v. Courtyard at Lake Lucerne, Inc.                                    filed 03/19/18 closed 04/25/18


              6:18-cv-00427-ACC-DCI     Kennedy v. Milan Properties, Inc.                                             filed 03/23/18 closed 11/20/18


              6:18-cv-00469-RBD-TBS     Kennedy v. T Old Town, LLC                                                    filed 03/28/18 closed 06/01/18


              6:18-cv-00470-PGB-TBS     Kennedy v. TRIKSPIN INC.                                                      filed 03/28/18 closed 06/06/18


              6:18-cv-00471-JA-KRS      Kennedy v. DM Sabannah LLC et al                                              filed 03/28/18 closed 07/26/18


              6:18-cv-00587-CEM-DCI     Kennedy v. Eola Land Co. Inc.                                                 filed 04/16/18 closed 06/06/18


              6:18-cv-00589-JA-DCI      Kennedy v. RH Resorts, LLLP                                                   filed 04/16/18 closed 05/22/18


              6:18-cv-00590-JA-KRS      Kennedy v. ESA P Portfolio, LLC                                               filed 04/16/18 closed 06/05/18


              6:18-cv-00670-RBD-KRS     Kennedy v. PRC Enterprises, Inc                                               filed 04/30/18 closed 06/29/18


              6:18-cv-00688-CEM-TBS     Kennedy v. Mystic Dunes, LLC                                                  filed 05/04/18 closed 11/06/18




10 of 15                                                                                                                                    8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...             https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
               Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 12 of 16 PageID 63

              6:18-cv-00689-CEM-GJK      Kennedy v. Capital Lodging LLC                                                         filed 05/04/18 closed 07/26/18


              6:18-cv-00934-CEM-DCI      Kennedy v. T Old Town, LLC                                                             filed 06/15/18 closed 08/01/18


              6:18-cv-01862-JA-KRS       Kennedy v. Siddhi-Vinayak of Tennessee, Inc. et al                                     filed 10/30/18 closed 02/20/19


              6:18-cv-01950-RBD-DCI      Kennedy v. Shiv Sadhna, LLC                                                            filed 11/13/18 closed 12/14/18


              6:18-cv-01992-PGB-DCI      Kennedy v. Cape Siesta Motel, LLC et al                                                filed 11/19/18 closed 05/13/19


              6:18-cv-02084-PGB-DCI      Kennedy v. New Smyrna ACD LLC                                                          filed 12/04/18


              6:18-cv-02234-RBD-GJK      Kennedy v. Titan Development Partners LLC                                              filed 12/31/18 closed 03/07/19


              6:19-cv-00024-ACC-DCI      Kennedy v. 640 North Atlantic Hospitality, LLC                                         filed 01/04/19 closed 06/03/19


              8:11-cv-01830-EAK-TBM      Access For The Disabled, Inc. et al v. Kana Corporation                                filed 08/15/11 closed 03/28/12


              8:11-cv-01832-JDW-TGW      Access For The Disabled, Inc. et al v. MEB Capital, Inc.                               filed 08/15/11 closed 04/26/12


              8:11-cv-01960-VMC-TBM      Access For The Disabled, Inc. et al v. Shiv Shraddha, LLC                              filed 08/29/11 closed 04/20/12


              8:11-cv-02158-VMC-MAP      Access for the Disabled, Inc. et al v. Sparta Nicholoudis Irrev. Trust 1/3 Int et al   filed 09/22/11 closed 05/16/12


              8:11-cv-02159-JDW-TGW      Access for the Disabled, Inc. et al v. Achutam, Inc.                                   filed 09/22/11 closed 09/14/12


              8:11-cv-02165-EAK-EAJ      Access For The Disabled, Inc. et al v. Okeechobee Inn, Inc. et al                      filed 09/23/11 closed 10/09/12


              8:11-cv-02203-MSS-MAP      Access For The Disabled, Inc. et al v. J.H. Williams Oil Company, Inc.                 filed 09/28/11 closed 05/10/12


              8:11-cv-02214-SDM-AEP      Access For The Disabled, Inc. et al v. Bering et al                                    filed 09/29/11 closed 02/16/12


              8:11-cv-02215-JDW-AEP      Access For The Disabled, Inc. et al v. Goor Group LLC                                  filed 09/29/11 closed 08/15/12


              8:11-cv-02342-JSM-EAJ      Access For The Disabled, Inc. et al v. First Resort, Inc.                              filed 10/17/11 closed 10/01/12


              8:11-cv-02343-SDM-TBM      Access For The Disabled, Inc. et al v. Southby Partnership, Ltd.                       filed 10/17/11 closed 03/29/12


              8:11-cv-02519-MSS-EAJ      Access For The Disabled, Inc. et al v. Welcome Hospitality of Sarasota, LLC            filed 11/07/11 closed 12/12/12


              8:11-cv-02565-VMC-EAJ      Access for the Disabled, Inc, et al v. Bre/Wellesley Properties, LLC                   filed 11/14/11 closed 03/21/12


              8:11-cv-02567-JSM-EAJ      Access For The Disabled, Inc. et al v. Midho Partners 1, LLC                           filed 11/14/11 closed 04/12/12


              8:12-cv-00303-MSS-MAP      Access for the Disabled, Inc. et al v. Brandon Gas and Grocery LLC                     filed 02/13/12 closed 08/28/12


              8:12-cv-00379-MSS-TGW      Access for the Disabled, Inc. et al v. Vallejo                                         filed 02/23/12 closed 08/14/12


              8:12-cv-00380-VMC-TGW Access for the Disabled, Inc. et al v. Roberts Hotels Tampa, LLC                            filed 02/23/12 closed 04/16/12


              8:12-cv-00381-SDM-MAP      Access for the Disabled, Inc. et al v. Terrace Collection, Llc                         filed 02/23/12 closed 10/17/12


              8:12-cv-00382-VMC-TBM      Access for the Disabled, Inc. et al v. Bapuji Inc.                                     filed 02/23/12 closed 05/01/12




11 of 15                                                                                                                                              8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...               https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
               Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 13 of 16 PageID 64

              8:12-cv-00383-SDM-EAJ     Access for the Disabled, Inc. et al v. BRE/LQ FL Properties L.L.C.                   filed 02/23/12 closed 03/09/12


              8:12-cv-00384-JSM-TGW     Access for the Disabled, Inc. et al v. KC Holdings of Brandon, LLC                   filed 02/23/12 closed 04/17/12


              8:12-cv-00663-JSM-EAJ     Access for the Disabled, Inc. et al v. Patel                                         filed 03/28/12 closed 12/27/12


              8:12-cv-00819-SDM-EAJ     Access for the Disabled, Inc. et al v. BMC Properties V LLC                          filed 04/16/12 closed 06/19/12


              8:12-cv-00820-MSS-MAP     Access for the Disabled, Inc. et al v. Odyssey Hotel Beta, Inc.                      filed 04/16/12 closed 11/06/12


              8:12-cv-00821-VMC-AEP     Access for the Disabled, Inc. et al v. Island Inn Shores, Inc.                       filed 04/16/12 closed 06/20/12


              8:12-cv-01139-VMC-TBM     Access for the Disabled, Inc. v. General Funding, Inc.                               filed 05/21/12 closed 08/07/12


              8:12-cv-01140-SDM-TBM     Access for the Disabled, Inc. v. R.C. Caron Building Corporation                     filed 05/21/12 closed 02/28/13


              8:12-cv-01144-JDW-MAP     Access for the Disabled, Inc. et al v. Homestyle Buffet and Grill, Inc. et al        filed 05/21/12 closed 10/31/12


              8:12-cv-01145-SCB-TGW     Access for the Disabled, Inc. et al v. Seacon, Inc.                                  filed 05/21/12 closed 12/10/12


              8:12-cv-01146-JDW-EAJ     Access for the Disabled, Inc. et al v. Thai Laina, L.L.C.                            filed 05/21/12 closed 06/26/12


              8:12-cv-01147-EAK-MAP     Access for the Disabled, Inc. et al v. Key Note Inc.                                 filed 05/21/12 closed 08/20/12


              8:12-cv-01149-JDW-TBM     Access for the Disabled, Inc. et al v. Weili et al                                   filed 05/21/12 closed 01/11/13


              8:12-cv-01292-MSS-AEP     Access for the Disabled et al v. Easy Stop, Inc. et al                               filed 06/08/12 closed 12/10/12


              8:12-cv-01293-MSS-TGW     Access for the Disabled et al v. Vanowen Street, LLC et al                           filed 06/08/12 closed 12/10/12


              8:12-cv-01792-SDM-AEP     Access for the Disabled, Inc. et al v. Arby's IP Holder Trust                        filed 08/08/12 closed 12/18/12


              8:12-cv-01851-EAK-TGW     Access for the Disabled, Inc. et al v. Sarasota Brewing Company III, Inc.            filed 08/15/12 closed 11/05/12


              8:12-cv-01853-MSS-MAP     Access for the Disabled, Inc. et al v. Supertel Hospitality Limited Partnership      filed 08/15/12 closed 12/07/12


              8:12-cv-02003-MSS-EAJ     Access for the Disabled et al v. Handy Food Stores, Inc.                             filed 09/04/12 closed 10/07/14


              8:12-cv-02005-JSM-TGW     Kennedy v. Macy's, Florida Stores, LLC.                                              filed 09/04/12 closed 08/06/13


              8:12-cv-02013-MSS-TBM     Access for the Disabled, Inc. et al v. TIS, Inc                                      filed 09/05/12 closed 03/01/13


              8:12-cv-02084-JDW-TGW     Access for the Disabled, Inc. et al v. Hubbard Properties, LLC                       filed 09/14/12 closed 08/28/13


              8:12-cv-02185-JSM-TGW     Access for the Disabled et al v. Vertical Assets of Elerton, LLC                     filed 10/01/12 closed 10/31/12


              8:12-cv-02186-EAJ         Access for the Disabled et al v. EDZ, Inc.                                           filed 10/01/12 closed 08/29/14


              8:12-cv-02914-MSS-EAJ     Access for the Disabled, Inc.                                                        filed 12/27/12 closed 03/13/13


              8:13-cv-03158-EAK-TGW     Access for the Disabled, Inc. et al v. EDZ, Inc.                                     filed 12/17/13 closed 03/04/16




12 of 15                                                                                                                                           8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...           https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
               Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 14 of 16 PageID 65

              8:14-cv-00169-EAK-TBM     Access for the Disabled, Inc. et al v. Brown et al                               filed 01/23/14 closed 04/18/14


              8:14-cv-00587-JSM-MAP     Access for the Disabled, Inc. et al v. Abdel et al                               filed 03/10/14 closed 07/08/14


              8:17-cv-01516-JSM-JSS     Kennedy v. Tavares Property Investment, LLC                                      filed 06/23/17 closed 09/29/17


              8:17-cv-02763-JDW-JSS     Kennedy v. S.P. Sunshine D's Inc.                                                filed 11/15/17 closed 01/17/18


              8:18-cv-00002-EAK-TGW     Kennedy v. LB 500 LLC et al                                                      filed 01/02/18 closed 04/27/18


              8:18-cv-00072-EAK-AAS     Kennedy v. Fortune Street Hotel, Inc. et al                                      filed 01/10/18 closed 02/21/18


              8:18-cv-00074-JSM-TGW     Kennedy v. Insite Tampa DT, LLC                                                  filed 01/10/18 closed 06/20/18


              8:18-cv-00075-SDM-JSS     Kennedy v. Oxford FT Tampa Property Company, LLC                                 filed 01/10/18 closed 02/28/18


              8:18-cv-00150-EAK-AEP     Kennedy v. Provident Management Corporation                                      filed 01/18/18 closed 09/14/18


              8:18-cv-00268-CEH-MAP     Kennedy v. Skan LLC                                                              filed 02/01/18 closed 09/10/18


              8:18-cv-00269-EAK-TGW     Kennedy v. Embassy Investments X, LLC                                            filed 02/01/18 closed 04/18/18


              8:18-cv-00394-CEH-CPT     Kennedy v. Blue Jay Consultation, Inc.                                           filed 02/15/18 closed 06/11/18


              8:18-cv-00525-JSM-TGW     Kennedy v. Orion Beach Development V LLC                                         filed 03/05/18 closed 02/27/19


              8:18-cv-00546-MSS-AEP     Kennedy v. BBC Acquisition Group, LLC                                            filed 03/07/18 closed 04/12/18


              8:18-cv-00547-VMC-CPT     Kennedy v. Crestwood Suites of Lakeland, LLC                                     filed 03/07/18 closed 03/16/18


              8:18-cv-00548-WFJ-AAS     Kennedy v. Spring Hill Hotel LLC                                                 filed 03/07/18 closed 10/23/18


              8:18-cv-00555-EAK-TGW     Kennedy v. Crestwood Suites of Lakeland, LLC                                     filed 03/05/18 closed 05/22/18


              8:18-cv-00560-SDM-AAS     Kennedy v. Harborside Suites, LLC                                                filed 03/02/18 closed 05/09/18


              8:18-cv-00572-CEH-JSS     Kennedy v. BB&T Hotel Investors LLC et al                                        filed 03/09/18 closed 05/18/18


              8:18-cv-00573-SCB-CPT     Kennedy v. Barefoot Beach Resort of Indian Shores Condominium Association Inc.   filed 03/09/18 closed 03/29/18


              8:18-cv-00574-SCB-AAS     Kennedy v. Satya, Inc.                                                           filed 03/09/18 closed 04/09/18


              8:18-cv-00640-CEH-TGW     Kennedy v. SH Sarasota LLC                                                       filed 03/16/18 closed 04/18/18


              8:18-cv-00680-VMC-JSS     Kennedy v. Jamuna Corporation                                                    filed 03/21/18 closed 05/21/18


              8:18-cv-00689-CEH-AAS     Kennedy v. Daus Investments LLC                                                  filed 03/22/18 closed 05/09/18


              8:18-cv-00720-EAK-TGW     Kennedy v. Terrace Properties Partners, LTD                                      filed 03/26/18 closed 08/20/18


              8:18-cv-00842-VMC-CPT     Kennedy v. Gold Sun Hospitality LLC                                              filed 04/09/18 closed 07/26/18


              8:18-cv-00862-EAK-MAP     Kennedy v. Dreams Hospitality Group LLC                                          filed 04/11/18 closed 05/10/18




13 of 15                                                                                                                                       8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...        https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
               Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 15 of 16 PageID 66

              8:18-cv-00931-VMC-CPT     Kennedy v. TPG St. Pete Beach, LLC                                            filed 04/16/18 closed 08/07/18


              8:18-cv-01005-JSM-AAS     Kennedy v. Siesta Inn & Suites, Inc.                                          filed 04/25/18 closed 10/22/18


              8:18-cv-01053-CEH-MAP     Kennedy v. Lake Parker Holdings, LLC                                          filed 04/30/18 closed 07/02/18


              8:18-cv-01054-EAK-AAS     Kennedy v. GJNRS, LLC                                                         filed 04/30/18 closed 09/13/18


              8:18-cv-01279-MSS-CPT     Kennedy v. Rudra Vraj Enterprises Inc.                                        filed 05/29/18 closed 09/07/18


              8:18-cv-01464-MSS-AAS     Kennedy v. Terrace Properties Partners, LTD                                   filed 06/18/18 closed 08/01/18


              8:18-cv-01688-JSM-CPT     Kennedy v. Sun Coast Motels, Inc.                                             filed 07/12/18 closed 11/09/18


              8:18-cv-01870-VMC-CPT     Kennedy v. Dubs et al                                                         filed 07/30/18 closed 09/12/18


              8:18-cv-01891-MSS-TGW     Kennedy v. Infinity Medical Park Inc.                                         filed 08/01/18 closed 12/03/18


              8:18-cv-01892-VMC-TGW Kennedy v. VBK Santoshi, LLC                                                      filed 08/01/18 closed 08/31/18


              8:18-cv-01945-JSM-SPF     Kennedy v. Benito Lecoche                                                     filed 08/07/18 closed 12/07/18


              8:18-cv-01999-EAK-SPF     Kennedy v. Coquina on the Beach, Inc.                                         filed 08/14/18 closed 10/22/18


              8:18-cv-02187-WFJ-TGW     Kennedy v. RGBLVD LLC                                                         filed 09/04/18 closed 10/09/18


              8:18-cv-02188-WFJ-CPT     Kennedy v. DPL Investments Corp.                                              filed 09/04/18 closed 03/07/19


              8:18-cv-02189-SDM-TGW     Kennedy v. MEB Capital, Inc.                                                  filed 09/04/18 closed 10/03/18


              8:18-cv-02241-VMC-AEP     Kennedy v. HCM Hospitality LLC                                                filed 09/10/18 closed 10/05/18


              8:18-cv-02452-JSM-TGW     Kennedy v. S P Lodging, Inc.                                                  filed 10/03/18 closed 11/21/18


              8:18-cv-02515-MSS-CPT     Kennedy v. Siesta Inn and Suites, Inc.                                        filed 10/11/18 closed 12/20/18


              8:18-cv-02764-MSS-SPF     Kennedy v. Royal Camelot, LLC                                                 filed 11/13/18 closed 03/15/19


              8:18-cv-02776-SDM-CPT     Kennedy v. Avrora Realty, LLC.                                                filed 11/13/18 closed 02/13/19


              8:18-cv-02796-SCB-AEP     Kennedy v. Bakrac, Inc.                                                       filed 11/13/18


              8:18-cv-02797-VMC-AEP     Kennedy v. Mainstream Partners VII, LLC                                       filed 11/13/18 closed 01/07/19


              8:19-cv-00483-VMC-JSS     Kennedy v. Sai Ram Hotels LLC                                                 filed 02/25/19 closed 05/21/19


              8:19-cv-01841-MSS-CPT     Kennedy v. Huston Buick GMC Cadillac, Inc                                     filed 07/29/19


              8:19-cv-01842-TPB-SPF     Kennedy v. Weikert Properties, LLC                                            filed 07/29/19


              8:19-cv-01852-JSM-SPF     Kennedy v. Theo Enterprises, LLC                                              filed 07/30/19 closed 08/01/19


              8:19-cv-01854-VMC-SPF     Kennedy v. N43, LTD                                                           filed 07/30/19 closed 07/31/19




14 of 15                                                                                                                                    8/8/2019, 11:10 AM
Electronic Case Filing | U.S. District Court - Middle District of Florida-Q...           https://ecf.flmd.uscourts.gov/cgi-bin/iquery.pl?908758133990172-L_1_1...
               Case 8:19-cv-01856-VMC-AEP Document 12-3 Filed 09/04/19 Page 16 of 16 PageID 67

              8:19-cv-01856-VMC-AEP     Kennedy v. DTDT II, Inc                                                           filed 07/30/19


                                                                       PACER Service Center
                                                                          Transaction Receipt
                                                                           08/08/2019 11:09:49
                                                    PACER                              Client
                                                                  tb264768:3362414:0
                                                    Login:                             Code:
                                                                                       Search      Last Name: Kennedy
                                                    Description: Search
                                                                                       Criteria:   First Name: Patricia
                                                    Billable
                                                                  12                   Cost:       1.20
                                                    Pages:




15 of 15                                                                                                                                     8/8/2019, 11:10 AM
